DAUKSCH, Judge,
concurring specially:
I agree that the state attorney and his assistant state attorneys should not be disqualified in this case. Of course the assistant who prosecuted the case was not the one who testified at trial. There was no showing of any prejudice to the appellant in this case but such could be so in another case. Thus I agree with the result here but am reluctant to join in the majority opinion which seems to announce a per se rule. In my opinion the better way to handle the matter would be to say unless some actual or potential prejudice can be demonstrated by the accused the entire office is not disqualified. For example, if it be shown or strongly indicated that prose-cutorial overreaching in the handling of the case occurred then perhaps the office should be disqualified.
I concur in the result here.